Pob cuanto, en este recurso, visto el 7 de marzo actual sin asis-tencia de las partes, está envuelta la misma cuestión que en el No. 5921, El Pueblo de Puerto Rico, Ex rel. Sabat Santos v. Artemio Camacho, decidido el 24 de junio de 1932, 43 D.P.R. 691, a saber: a quién corresponde el nombramiento del Secretario Auditor en los municipios de segunda y tercera clase, sólo que aquí la Córte de Dis-trito resolvió que el nombramiento correspondía al Gobernador y en el de Santos, supra, que correspondía al Alcalde:
Por tanto, por los fundamentos consignados en la opinión emi-tida en el dicho caso de Santos, supra, debe revocarse y se revoca la sentencia recurrida que dictó la Corte de Distrito de Mayagüez el 24 de febrero de 1932 y declararse como se declara sin lugar la de-manda, sin especial condenación de costas.